Citation Nr: 0719344	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of multiple sclerosis (MS) causing right lower 
extremity weakness.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of MS causing lower left extremity weakness.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of MS affecting the upper left extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1970 to 
November 1974, from June 1977 to June 1980, and from February 
1991 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision, which granted service 
connection for MS and assigned a 30 percent evaluation.  The 
veteran's multiple sclerosis was re-evaluated in June 2005 
following a May 2005 VA examination, and he was assigned 
separate ratings for the residuals of his multiple sclerosis, 
as set out on the front page of this decision.  


FINDINGS OF FACT

1.  The objective medical evidence fails to show moderately-
severe incomplete paralysis of the sciatic nerve in the right 
leg.

2.  The objective medical evidence fails to show moderately-
severe incomplete paralysis of the sciatic nerve in the left 
leg.

3.  The objective medical evidence fails to show moderately 
incomplete paralysis of the radicular nerve in upper left 
extremity.






CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for MS 
residuals impacting the lower right extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, DC 8018, 8520 (2006).

2.  Criteria for a rating in excess of 20 percent for MS 
residuals impacting the lower left extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, DC 8018, 8520 (2006).

3.  Criteria for a rating in excess of 20 percent for MS 
residuals impacting the upper left extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, DC 8018, 8513 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently service connected for MS.  Under 
38 C.F.R. § 4.124a, DC 8018, a 30 percent rating is assigned 
for MS at a minimum.  Alternatively, the rating schedule 
directs that disabilities from diseases such as MS should be 
rated in proportion to the impairment of motor, sensory, or 
mental function that is caused, considering especially 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., referring to 
the appropriate bodily system of the schedule.  When there is 
partial loss of use of one or more extremities from 
neurological lesions, the disability should be rated by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.

When considering peripheral nerves, the term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 

Following a VA examination in May 2005, the RO separately 
rated the residuals of the veteran's MS.  As such, the 
veteran is now rated at 20 percent for left upper extremity 
weakness under 38 C.F.R. § 4.124a, DC 8513, at 20 percent for 
left lower extremity weakness under 38 C.F.R. § 4.124a, DC 
8520, and at 20 percent for lower back pain with right lower 
extremity weakness under 38 C.F.R. § 4.124a, DC 8520.  When 
combined with the veteran's other service connected 
disabilities, this resulted in an overall increased rating 
from 50 percent to 70 percent.  

Private treatment records from Dr. Goldberg in 2003 confirm 
that the veteran has MS, and indicate that the veteran had a 
spastic gait with occasional loss of balance.  Dr. Goldberg 
found that the MS symptomatology was generally stable.

The veteran underwent a VA examination of his peripheral 
nerves in October 2003, where the examiner noted that the 
veteran's tolerance for the heat had progressively 
diminished, and the veteran complained of blurred vision and 
weakness in both legs during heat spells or exercise.  
However, there was no bowel or bladder dysfunction.  The 
veteran's gait was slightly ataxic with a scissor-type gait.  
He also had a slight pronator drift to the right upper 
extremity.  Sensory testing showed that the veteran was 
intact to pin, touch, and proprioception in all his 
extremities, and the veteran's deep tendon reflexes were 1+ 
and symmetrical in the upper extremities, 2+ and symmetrical 
at the knees, and 1+ and symmetrical at the ankles.  The 
veteran had no finger-to-nose dysmetria, slight 
dysdiadochokinesis in the left hand, and mild heel-to-shin 
ataxia bilaterally.  The examiner indicated that the veteran 
exhibited a classic Uhthoff's phenomenon where his vision 
worsens and the weakness in his legs worsens when his body 
temperature is elevated.  The examiner opined that the 
veteran had mildly progressive MS.

At a second VA examination in October 2003, the examiner 
found that the veteran's MS was causing some lower back pain, 
but that the veteran's MS was relatively mild at that time.

The veteran underwent a VA examination in May 2005, where he 
had an ataxic, scissors-type gait.  He had weakness in both 
legs, primarily affecting the proximal musculature, but 
strength was deemed to be 4/5 bilaterally.  The distal 
musculature strength in both legs was deemed to be 5/5 
bilaterally.  Sensory testing showed that the veteran was 
intact to pin, touch, proprioception in all his extremities, 
and the veteran's deep tendon reflexes were 1+ and 
symmetrical in the upper extremities, 2+ and symmetrical at 
the knees, and 1+ and symmetrical at the ankles.  The veteran 
had no finger-to-nose dysmetria, slight dysdiadochokinesis in 
the left hand, and mild heel-to-shin ataxia bilaterally.  The 
examiner opined that the veteran's symptomatology had 
worsened since his October 2003 VA examination, based on the 
fact that the veteran was having some difficulty ambulating.

Each disabling residual of MS will be discussed separately 
below.

Lower extremities

Under DC 8520, a 20 percent rating is assigned for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating is assigned for moderately severe incomplete paralysis 
of the sciatic nerve.

The veteran currently receives a 20 percent rating for each 
leg for moderate incomplete paralysis of the sciatic nerve.

In August 2003, the veteran's private doctor, Dr. Goldberg, 
indicated that the veteran continued to have a spastic gait 
with ataxia, although the veteran indicated that it had been 
stable for some time.

The veteran reported weakness in his legs on his VA 
examination in October 2003, particularly after heat spells 
or exercise.  Nevertheless, the examination showed flexion of 
4+/5 in the hip and 5/5 in each leg.  There was no tremor, 
cogwheeling, or fasciculations.  Additionally, sensory 
testing showed that the veteran was intact to pin, touch, 
proprioception in all his extremities, and the veteran's deep 
tendon reflexes were 1+ and symmetrical in the upper 
extremities, 2+ and symmetrical at the knees, and 1+ and 
symmetrical at the ankles.  The examiner concluded that the 
veteran had mildly progressive MS; and a second examiner 
found that the veteran's MS was relatively mild at that time.

In December 2003, Dr. Goldberg found that the veteran had 
fairly significant symptoms of MS, although he noted that 
they may have been worsened by a recent cold.  Nevertheless, 
the veteran only had mild motor weakness in the proximal 
muscles of his lower extremities; and his reflexes were 
normal.

The veteran underwent a VA examination in May 2005.  The 
veteran had an ataxic, scissors type gait.  He had weakness 
in both legs, which primarily affected proximal musculature 
but was still reflective of 4/5 strength bilaterally, and the 
distal musculature in both legs was deemed to reflect 
strength of 5/5 bilaterally.  Sensory testing showed that the 
veteran was intact to pin, touch, proprioception in all his 
extremities, and the veteran's deep tendon reflexes were 2+ 
and symmetrical at the knees and 1+ and symmetrical at the 
ankles.  The veteran had only mild heel-to-shin ataxia 
bilaterally.  The examiner opined that the veteran's 
symptomatology had worsened since his October 2003 VA 
examination, based on the fact that the veteran was having 
difficulty ambulating.

Nevertheless, the veteran shunned advice to go to the 
emergency room for treatment of his legs, and left the 
hospital against medical advice.
 
Based on the veteran's 2005 examination, his rating for MS 
was broken down into the proportion of motor, sensory, and 
mental function impairment that was caused, and 20 percent 
ratings were assigned for each the veteran's lower 
extremities.  These ratings appear to fully contemplate the 
veteran's impairment, as the evidence both at the time of the 
2005 examination and before showed no more than moderate 
incomplete paralysis of the sciatic nerve.  The veteran's 
symptoms increase with heat and exercise, but he nevertheless 
had only mild heel-to-shin ataxia, sensory testing was 
intact, and the veteran had deep tendon reflexes of 1+ in his 
ankles and normal at his knees.  Thus, while the veteran was 
having some difficulty ambulating, the evidence fails to show 
moderately severe incomplete paralysis of the peripheral 
nerves.  

VA treatment records were reviewed, but they fail to show 
more severe symptomatology of MS than what was shown by the 
VA examinations.

Therefore, a rating in excess of 20 percent for each lower 
extremity is denied.

At the veteran's VA examination in October 2003, the examiner 
indicated that the veteran exhibited a classic Uhthoff's 
phenomenon where his vision worsens and the weakness in his 
legs worsens when his body temperature is elevated.  However, 
the veteran had only occasional blurriness in his vision, 
and, as such, a separate compensable rating is not available 
based on a visual defect.

Additionally, while the veteran complained of back pain in a 
July 2003 treatment record from Dr. Goldberg, a VA 
examination of his back in October 2003 showed normal range 
of motion in the veteran's back, and the examiner found that 
the veteran had no reflex or sensory motor defects.  The 
examiner acknowledged that the veteran had some back pain as 
a result of his MS, but he found the MS to be very mild at 
that time.  At the veteran's VA examination in 2005, there 
was no mention of current back pain.  As such, an additional 
rating for a residual back disability as a result of the 
veteran's MS is not currently warranted.



Upper left extremity

Under DC 8513, a 20 percent rating is assigned for mild 
paralysis of the radicular nerves; while 30 and 40 percent 
ratings are assigned for moderate incomplete paralysis of the 
radicular nerves, depending on whether it is the dominant or 
non-dominant side.

At his VA examination in October 2003, the veteran had slight 
dysdiadochokinesis in the left hand.  The examiner concluded 
that the veteran had mildly progressive MS.

In October 2003, Dr. Goldberg indicated that the alternate 
motion rate of the veteran's upper extremities was normal.  
In December 2003, Dr. Goldberg indicated that finger/nose 
testing showed a slight increase in terminal tremor, but 
reflexes were normal, and some of the increased 
symptomatology may have been attributable to a cold that the 
veteran had recently had.

At the May 2005 VA examination, sensory testing showed that 
the veteran was intact to pin, touch, proprioception in all 
his extremities, and the veteran's deep tendon reflexes were 
1+ and symmetrical in the upper extremities.  Additionally, 
the veteran had no finger-to-nose dysmetria and only slight 
dysdiadochokinesis in the left hand.  While the veteran's MS 
symptomatology was noted to have worsened since 2003, this 
was based on the fact that the veteran was having difficulty 
ambulating, and not on an upper extremity defect.  

As such, the medical evidence fails to support a rating in 
excess of 20 percent for residuals of MS impacting the 
veteran's left upper extremity. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by letters 
in August 2002, April 2003, and February 2005 which informed 
the veteran of all four elements required by the Pelegrini II 
Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for residuals of MS causing 
right lower extremity weakness is denied.

A rating in excess of 20 percent for residuals of MS causing 
lower left extremity weakness is denied.

A rating in excess of 20 percent for residuals of MS 
affecting the upper left extremity is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


